Freely conceding that the General Assembly may pass appropriate legislation regulating the lobster fishery of this State, I am unable to agree with the opinion of the majority, that the statute under consideration is a proper exercise of that power, in certain particulars.
It is undoubtedly competent for the legislature to establish a close season as also to determine the size of the lobster which may be lawfully taken and although this court might be of opinion that the close season should be longer or shorter in duration, or that the size established by law should be greater or less, yet, inasmuch as both of these matters have relation to the regulation of the lobster fishery, we should doubtless hold them to be matters of legislative *Page 243 
discretion and not subject to judicial review. But if in addition the General Assembly should pass a law that licenses to take lobsters should be granted only to men having red hair the limit of legislative power would be surpassed. To my mind the restriction of licenses under this act, as provided in section 2 thereof, is legislation precisely of that character.
Section 2 is as follows: "SEC. 2. The commissioners of inland fisheries may grant or refuse to grant licenses to catch and take lobsters from the waters within the jurisdiction of this state (in the manner, at the times, and subject to the regulations provided in this act) to such citizens of this state as have resided in this state for at least one year next preceding the granting of such license as they may think proper." . . . In other words, it is a power of arbitrary classification, subject to no judicial review, and in no wise related to the promotion or protection of the fisheries or to the welfare of the people. While it is unquestionably true that the commissioners of inland fisheries are, by the above provision, invested with an absolute, arbitrary and discretionary power to grant or refuse licenses to such citizens as they may think proper without any restriction imposed by law, no test of fitness is prescribed by the statute as a criterion to guide the commissioners in issuing licenses and no appeal from the action of the commissioners is provided for. They are clothed with absolute and final authority to determine the particular citizens of Rhode Island who may engage in the lawful occupation of lobster fishing. The commissioners may deem it proper to refuse licenses to citizens of this state who have resided here for more than one year if such citizens are of foreign rather than of native extraction, or if such citizens profess a religious creed obnoxious to the commissioners, or if such citizens are of a particular nationality, race or color, or if such citizens are members of an opposing political party. In other words the personnel of the lobster fishermen of this state may be determined by whim and caprice of five men, the exercise of whose discretion is not hampered by any legal restraint. *Page 244 
The condemnation of the Supreme Court of the United States is explicit as to such powers. In Yick Wo v. Hopkins, 118 U.S. 356, 366, in which the court determined that certain municipal ordinances of the City of San Francisco ostensibly enacted to govern and regulate the use of wooden buildings as laundries were really passed to discriminate against Chinese laundrymen. The court says: "They seem intended to confer, and actually do confer, not a discretion to be exercised upon a consideration of the circumstances of each case, but a naked and arbitrary power to give or withhold consent, not only as to places, but as to persons. So that, if an applicant for such consent, being in every way a competent and qualified person, and having complied with every reasonable condition demanded by any public interest, should, failing to obtain the requisite consent of the supervisors to the prosecution of his business, apply for redress by the judicial process of mandamus, to require the supervisors to consider and act upon his case, it would be a sufficient answer for them to say that the law had conferred upon them authority to withhold their assent, without reason and without responsibility. The power given to them is not confided to their discretion in the legal sense of that term, but is granted to their mere will. It is purely arbitrary, and acknowledges neither guidance nor restraint."
But the unlimited and uncontrolled discretion of the commissioners is not the sole or even the fundamental vice of the act. I find no power granted to the legislature to make such an arbitrary discrimination between citizens of this state who have resided here more than one year and other citizens of this state. It seems to be assumed rather than asserted in the majority opinion that these persons only are interested in the welfare of the state and include within their number only those who can be safely trusted to observe the law in this respect. The contention is without foundation. A citizen and an elector are not interchangeable terms and this act makes eligible for a license not only every infant, male or female, more than one year old, *Page 245 
native born or naturalized, domiciled in this state, but also every thug and every thief in the community, native born or naturalized, who has managed to elude the vigilance of the police long enough to acquire a domicile of one year in this state, and even every lunatic, pauper and convict of the same description. In other words, there is no crime known to the calendar, no past criminal record, or other disqualification of any kind provided that the applicant possesses citizenship and has resided here one year. However virtuous the life of a full grown man may have been in the past, even though he be one of the taxpayers who contribute to the expense of enforcing this law and the appropriation for this commission, he is absolutely disqualified from holding a license and from engaging in this calling, until he has resided here at least one year; while, on the other hand, a female infant, native born or naturalized, more than one year of age is eligible to receive such license and this distinction is sought to be justified as legislation for the protection of the public and the promotion of the lobster fishery.
The fallacy of the position is found apparent in another aspect. In Attorney-General v. Police Commissioners,30 R.I. 212, this court held that corporations created by the General Assembly for the purpose of conducting liquor business are "citizens resident within this state." What possible justification can there be requiring a corporation to have existed one year before it is eligible to a license to carry on lobster fishery?
Section 1 of the act is as follows: "Section 1. No person, either as principal, agent, or servant, shall, at any time, catch or take any lobster from any of the waters in the jurisdiction of this state, or place, set, keep, maintain, supervise, lift, raise, or draw in or from any of said waters, or cause to be placed, set, kept, maintained, supervised, lifted, raised, or drawn in or from any of said waters, any pot or other contrivance designed or adapted for the catching or taking of lobsters, unless licensed so to do as hereinafter *Page 246 
provided. Every person who shall violate any of the provisions of this section shall be fined twenty dollars or be imprisoned not more than thirty days, or both, for each such offence."
What is prohibited by the act; where is the prohibition effective and against whom is it directed. — It will be observed that the act prohibits much more than the catching or taking of lobsters, and that it is equally a violation of the act to "place, set, keep, maintain, supervise, lift, raise or draw in or from any of said waters." . . . "any pot or other contrivance designed or adapted for the catching or taking of lobsters." What are the waters referred to above as the "said waters" which are described twice in section 1 and once in section 2 as "waters within the jurisdiction of this state?" They are certainly not the waters in which the lobster has a habitat. It is equally an offence to lift or draw a pot from the tide water under the Great Bridge in the City of Providence, which is so impure that no lobster could live in it, as it is to perform a like act anywhere upon the coast of this state. To create this offence it is not essential that any lobster be taken. It is not necessary that any lobster ever be found at or near the place where the lobster pot is placed; if the pot is placed, set, kept, maintained, etc., anywhere in the waters within the jurisdiction of this state the offence is complete. There is no exception in favor of fresh water streams or fresh water ponds, absurd as such an omission may be. The act is not limited to the public tide waters of the state. The expression above referred to is three times repeated and in view of the fact that the offence is complete when the lobster pot is placed in or removed from any water, whether a lobster is there or not, the law must be construed precisely as it is written.
It is evident that there are two classes of offences defined in this section. The first of these is committed whenever a lobster is caught or taken whether by hand or net or in any other manner and this may properly be considered as a regulation of the lobster fishery. The second class of offences *Page 247 
is entirely different from the first and in no wise connected with it and may be considered as legislation for the protection of the lobster pot. For the commission of this offence it is not necessary that there should be any lobsters anywhere. An illustration drawn from the opinion of the majority of the court shows the difference. The estimated catch of 1909 was 1,575,000 pounds from 23,220 pots. This was the amount of the annual depletion of the supply of lobsters in this state at that time. If now we should suppose the entire 23,220 lobster pots now scattered along our coasts to be massed together in the tide water under the Great Bridge of the City of Providence, where the water is so defiled that no lobster or other living thing can exist in it, the penalty is precisely the same as when the lobster supply was being diminished 1,575,000 pounds annually. Absurd as this may seem it is only one of the many absurdities of this act. If the offence is the same whether there are any lobsters taken, or even exist, it is evidently immaterial whether there is too great a proportion of sewage or too small a proportion of brine in the waters in question.
The foregoing objections are not considered in the majority opinion, much less answered. It is, indeed, difficult to speak in terms appropriate to a judicial opinion of such legislation. It is so obviously arbitrary and without reference either to the regulation of the fisheries or the protection of the people that it should not receive judicial approval. It is, of course, too obvious for argument that if citizens of this state who have resided herein less than one year possess certain constitutional rights with respect to participation in the fisheries, such rights can not be abridged nor denied, under the plea that otherwise it becomes difficult to enforce the law against non-residents.
Raftak, by his plea that he is a citizen of Rhode Island who has resided here less than one year, has directly raised these questions. I cannot agree with the statement contained in the majority opinion that so far as appears in these cases, — "no duly qualified citizen has been refused a license *Page 248 
to fish for the people's lobsters in the public waters of the state. For aught that it appears all qualified applicants for such fishing licenses have received them." If that statement be correct there are no cases pending before this court. The contrary, however, is the fact and against the enforcement of this statute which is in no wise connected in the particulars enumerated either with the protection of the lobster fisheries or protection of the public, these respondents have severally appealed to this court. The questions raised on their appeals can neither be evaded or ignored and in my opinion they should not appeal in vain.
Neither in this provision nor in the section relative to the granting of licenses is there any relation whatever to the protection of the lobster. There is no restriction as to the number which one may take at any given period or the number of pots which a man may set. If he be fortunate enough to do so the individual licensee may secure for his own benefit every lobster which has been raised by the fish commission and liberated in our waters at the annual expense shown in the majority opinion and he may sell all such lobsters outside the jurisdiction of the state. The lobster fishery is thus unprotected in the slightest degree except by the provision concerning a close time and size. The people of the state receive no benefit because of the cheapened cost of lobsters or their greater abundance. The sole beneficiary is the fortunate licensee, who by the favor of the commission and at the expense of the taxpayer, is thus enabled to make a profitable calling.
It is intimated in the statement of the majority opinion that "over the vast domain without the territorial limits above defined, the state has no jurisdiction and the legislature no control and the hardy fishermen of all countries whether from New England or the Ionian Isles may freely fish upon the shoals and ledges beneath the boundless sea for the crustaceans that may there be found, without let or hindrance. No attempt has been made in the statute under consideration to impose restrictions upon them outside of the public *Page 249 
fishing grounds of the state. Without doubt the rights of free fishery, above alluded to, have been and will continue to be freely exercised with gain and profit, dearly-earned and well-deserved. On the vast highway of nations there is ample room and verge enough to exercise the trade of fishing to their hearts content, either in the capacity of employer or employed and no question of citizenship or residence can arise to disturb them." It is hardly necessary to state that this privilege is either valuable or worthless. If there are no lobsters elsewhere than within our waters the privilege to fish for them elsewhere is of no value; if they are in such abundance elsewhere restrictive legislation of this kind would seem to be unnecessary. A lobster is different from the clam and oyster; it travels and moves about very freely and is not confined to a bank or a bed.
In conclusion I am of the opinion that the test prescribed for eligibility to hold a license under this act is entirely unconnected with the protection of the lobster fishery or protection of the people. It is a purely arbitrary requirement of the legislature and is as obnoxious to the just requirements of legislation in that respect as would be the like requirement that a man have red hair; and in respect of such limitation is wholly null and void.